Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 3 to the Schedule 13D (including any subsequent amendments thereto) with respect to the shares of Common Stock, par value $0.0017 per share, of MRV Communications, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 26, 2011 Raging Capital Fund, LP By: Raging Capital Management, LLC General Partner By: William C. Martin Managing Member Raging Capital Fund (QP), LP By: Raging Capital Management, LLC General Partner By: William C. Martin Managing Member Raging Capital Management, LLC By: William C. Martin Managing Member WILLIAM C. MARTIN /s/ Frederick C. Wasch FREDERICK C. WASCH As attorney-in-fact for William C. Martin
